TIMMONS-GOODSON, Judge.
Defendant Larry Douglas Mattern was charged with attempted first-degree rape of a child during the Fall of 1985; three counts of first-degree statutory sex offense on a child under 13 during the Fall of 1984, between January and March of 1985 and during the Spring of 1985; and two counts of indecent liberties with a child during the Summer and Fall of 1984. A jury found defendant guilty of attempted rape of a child, three counts of first-degree sexual offense and two counts of indecent liberties with a child. The trial court sentenced defendant to two concurrent life sentences. Defendant appeals.
Defendant's counsel states that he "is unable to identify an issue with sufficient merit to support a meaningful argument for relief on appeal" and asks this Court to review the record for possible prejudicial error.
Counsel has shown to the satisfaction of this Court that he has complied with the requirements of Anders v. California, 386 U.S. 738, 18 L.Ed.2d 493, reh'g denied, 388 U.S. 924, 18 L.Ed.2d 1377 (1967), and State v. Kinch, 314 N.C. 99, 331 S.E.2d 665 (1985), by advising defendant of his right to file written arguments with this Court and providing him with documents necessary for him to do so. Defendant has not filed any written arguments on his own behalf with this Court, and a reasonable time in which he could have done so has passed.
In accordance with Anders, we must fully examine the record to determine whether any issues of arguable merit appear therefrom or whether the appeal is wholly frivolous. We conclude the appeal is wholly frivolous. In reaching this conclusion, we have conducted our own examination of the record for possible prejudicial error and have found none.
We hold defendant had a fair trial, free from prejudicial error.
No error.
Judges CALABRIA and LEVINSON concur.
Report per Rule 30(e).